                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
       v.                                       )           No. 20-03046-09-CR-S-BP
                                                )
ROBERT D. HUDDLESTON,                           )
                                                )
                              Defendant.        )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    AND DENYING DEFENDANT’S MOTION FOR AN EXTENSION OF TIME

       Pending is Defendant Robert D. Huddleston’s Motion for an Extension of Time to File

Motion to Suppress Evidence. (Doc. 215.) After a de novo review, the Court adopts the Report

and Recommendation of Chief United States Magistrate Judge David P. Rush, (Doc. 235), and

DENIES Defendant’s motion.

       The Court adopts the Report and Recommendation in its entirety, including both its factual

and legal findings; this discussion confirms, rather than supplants, Judge Rush’s analysis.

Defendant was indicted on June 10, 2020, for conspiracy to distribute a substance containing

fentanyl. (Doc. 9.) Judge Rush appointed Benjamin A. McBride to represent Defendant under the

Criminal Justice Act, 18 U.S.C. § 3006A. (Doc. 21.)

       On June 16, 2020, Defendant was arraigned, and Judge Rush entered a scheduling order.

(Doc. 58.) The scheduling order required both parties to file any relevant pretrial motions within

twenty days; thus, the deadline for Defendant to file a motion to suppress was July 6, 2020. (Doc.

58.) The Government provided discovery to McBride on June 29, 2020. Defendant did not file a

motion to suppress before the deadline.




            Case 6:20-cr-03046-BP Document 246 Filed 04/21/21 Page 1 of 4
       On December 14, 2020, McBride withdrew as counsel due to a conflict of interest, and

Judge Rush appointed Marsha D. Jackson to replace him. (Doc. 199.) The Government then

provided discovery to Jackson on December 22, 2020, which she reviewed with Defendant on

January 29, 2021.

       On February 5, 2021, Defendant filed the instant motion, requesting leave to file a motion

to suppress beyond the time limit set out in the scheduling order. Defendant has not filed the

motion to suppress itself, but indicates generally that he wishes to challenge the adequacy of the

Miranda warnings he received. (Doc. 233, p. 12.) The Government opposed Defendant’s motion,

and Judge Rush held a hearing to solicit arguments on the issue from both parties. (Doc. 233.)

       After considering the arguments, Judge Rush issued the Report and Recommendation at

issue, in which he recommended denying Defendant’s motion. (Doc. 235.) Judge Rush observed

that criminal defendants must raise suppression issues in pretrial motion practice, and that the court

may set a deadline for such motions. FED. R. CRIM. P. 12(b)–(c). The court may also consider a

suppression motion filed after the deadline, but only if the defendant shows both “cause” for his

delay, and “prejudice” if the motion is not considered. United States v. Fogg, 922 F.3d 389, 391

(8th Cir. 2019). Because “[t]he desire to suppress incriminating evidence and the retention of new

counsel are not by themselves sufficient to establish good cause,” United States v. Trancheff, 633

F.3d 696, 698 (8th Cir. 2011), Judge Rush found that Defendant had not shown cause for his failure

to file the motion to suppress within the deadline.

       Defendant has now lodged several objections against the Report and Recommendation, but

these are unavailing. First, Defendant contends that “[i]n writing this document Counsel cannot

locate [a] handful of phone calls in the discovery that has been provided.” (Doc. 239, p. 2.) But

Defendant does not explain, and the Court cannot discern, why those phone calls are relevant to



                                                  2

          Case 6:20-cr-03046-BP Document 246 Filed 04/21/21 Page 2 of 4
the Miranda issue for which Defendant seeks more time to raise in his motion to suppress.

Moreover, at the hearing, Defendant’s counsel indicated that she had received all of the discovery

from the Government, and the Government indicated that it had provided all relevant discovery to

Defendant. (Doc. 233, pp. 4–5.) Therefore, the Court does not believe this objection is relevant

to whether Defendant has shown good cause for his failure to file a timely motion.

         Second, Defendant argues that “[e]ach attorney is free to make their own strategic

decisions,” and that his “Current Counsel should not be held to the decisions made by Defendant’s

prior attorney . . . .” (Doc. 239, pp. 2–3.) This is inconsistent with the Eighth Circuit’s consistent

holding that “the retention of new counsel” is not, in and of itself, enough to establish good cause.

Trancheff, 633 F.3d at 698. In United States v. Salgado-Campos, for instance, defense counsel

sought to file a motion to suppress two months after he was appointed, and three months after the

pretrial motion deadline. 442 F.3d 684, 686 (8th Cir. 2006). The Eighth Circuit held that because

there was no indication that “the government failed to disclose pertinent information until after the

deadline had already passed,” the mere fact that defense counsel became aware of a potential

suppression issue after the deadline was not “good cause” to permit him to file an untimely

suppression motion. Id. Like the defendant in Salgado-Campos, Defendant has made no showing

that the Government failed to disclose relevant evidence. Instead, the only explanation he offers

for his untimeliness is the substitution of new counsel—which is not “good cause.”*

         This issue is simple. Defendant’s original attorney received all of the discovery from the

Government before the pretrial motion deadline, and, after reviewing the evidence, did not file a


*
  Independently, the Court does not believe that Defendant has shown prejudice. Defendant contends that if the
statements he gave after the allegedly inadequate Miranda warnings are used at trial, it will violate his “rights against
self-incrimination, right to counsel, and due process of law as guaranteed by the Fifth, Sixth, and Fourteenth
Amendments to the United States Constitution.” (Doc. 239, p. 2.) But Defendant has never explained in detail why
the Miranda warnings he received were inadequate, or how he was harmed by the allegedly inadequate warnings.
Thus, Defendant’s conclusory remarks establish little more than the “desire to suppress incriminating evidence,”
Trancheff, 633 F.3d at 698, which is insufficient to establish prejudice.

                                                           3

            Case 6:20-cr-03046-BP Document 246 Filed 04/21/21 Page 3 of 4
motion to suppress. Now, Defendant has a new attorney, who wishes to file a motion to suppress

nearly nine months past the pretrial motion deadline. Because the fact that Defendant has a new

attorney is not “good cause” to reopen the pretrial motion window, Judge Rush properly found that

Defendant’s motion for an extension of time should be denied. Therefore, the Court adopts the

Report and Recommendation of Judge Rush and DENIES Defendant’s motion to suppress. (Doc.

215.)




IT IS SO ORDERED.



                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
DATE: April 21, 2021                                UNITED STATES DISTRICT COURT




                                               4

          Case 6:20-cr-03046-BP Document 246 Filed 04/21/21 Page 4 of 4
